Order of disposition, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about January 25, 2007, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree, obstruction of governmental administration in the second degree, and resisting arrest, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The officer’s testimony established all the elements of the crimes at issue. Concur—Lippman, P.J., Mazzarelli, Friedman, Marlow and Buckley, JJ.